DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 8 recites in part, “… further comprising a security circuit configured…” It is unclear if the recited “security circuit” is the same or different from the “security circuit” recited in claim 1. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Appropriate correction is required. 


Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Appl. Pub. No. 2016/0020906 (Nolte et al. – hereinafter Nolte). 

Referring to claim 1, Nolte discloses a register device comprising: 
a processing module configured to perform one or more purchase transactions and to operate with an operating system (OS) secured against alteration; [See paragraphs 0088, 0092, 0093, 0099, 0104, 0134, 0224] 

transmitting a request over the secure communications path; and [See paragraphs 0006, 0007, 0174]
blocking any incoming data that is not responsive to the request; and [See paragraphs 0006, 0007, 0088, 0174]
a security circuit configured to perform at least one restriction on operations of the register device, wherein the at least one restriction includes verifying an application prior to allowing the application access to the communication module for communicating via the secure communications path and restricting data reception by a peripheral device when the peripheral device is connected to the register device. [See paragraphs 0007, 0012, 0014, 0019, 0020-0045, 0064, 0066-0070, 0087, 0088, 0090, 0093, 0099, 0174] 

Referring to claim 2, Nolte discloses the register device of claim 1, wherein the communication module is configured to transmit register device activity data via the secure communications path to a back-end system. [See paragraphs 0193, 0219, 0220] 

Referring to claim 3, Nolte discloses the register device of claim 2, wherein the processing module is configured to accept a modification from the back-end system to address one or more identified security threats based on the register device activity data. [See paragraphs 0219, 0220] 

Referring to claim 4, Nolte discloses the register device of claim 2, wherein the register device activity data comprises user preferences, software patches, merchant inventory data, employee information, financial transactions, office management transactions, or a combination thereof. [See paragraphs 0219, 0220] 

Referring to claim 5, Nolte discloses the register device of claim 1, further comprising: a peripheral device port. [See paragraphs 0012, 0041, 0044, 0050, 0052] 

Referring to claim 7, Nolte discloses the register device of claim 1, wherein the communication module is further configured to disable the acceptance of data except in response to a request initiated by the register device. [See paragraphs 0066-0067] 

Referring to claim 8, Nolte discloses the register device of claim 1, further comprising a security circuit configured to store a certificate and to validate the OS, based on the certificate. [See paragraphs 0045, 0149] 

Referring to claim 9, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 10, Nolte discloses the method of claim 9, further comprising: transmitting register device activity data via the secure communications path to a back-

Referring to claim 12, Nolte discloses the method of claim 9, wherein the selectively enabling acceptance of data comprises communicating with a back-end system via a wired communication path, a wireless communication path, or a combination thereof. [See paragraphs 0006, 0007, 0174] 

Referring to claims 13-15, 17, 18, 20, they recite similar limitations as set forth in claims 1-5 and 8, and therefore are rejected based on the same rationale. 

Referring to claim 16, Nolte discloses the system of claim 14, wherein the back-end system is configured to identify one or more security threats based on the register device activity data. [See paragraphs 0219, 0220]

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte as applied to claims 1, 9 and 13 above, and further in view of U.S. Patent Appl. Pub. No. 2013/0254431 (Kuroiwa et al. – hereinafter Kuroiwa).

Referring to claim 6, Nolte discloses the register device of claim 5 above. Nolte does not explicitly disclose the limitation: wherein the peripheral device port comprises a Universal Serial Bus port configured to provide power to, while disabling data input from, the peripheral device. 
Kuroiwa teaches an apparatus with the limitation: wherein the peripheral device port comprises a Universal Serial Bus port configured to provide power to, while disabling data input from, the peripheral device. [See paragraphs 0008, 0009, 0017, 0020] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Nolte to have incorporated a USB port as in Kuroiwa with the motivation of connecting a peripheral device and controlling its operation accordingly. [See Nolte paragraphs 0012, 0041, 0044, 0050, 0052; Kuroiwa paragraphs 0008, 0009, 0017, 0020]

Referring to claim 11, it recites similar limitation as set forth in claim 6, and therefore is rejected based on the same rationale. 

claim 19, it recites similar limitation as set forth in claim 6, and therefore is rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687